DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art fails to teach nor suggest the limitations of claims 1, 11, and 16, respectively, in combination as recited therein.  More specifically, in regards to claim 1, prior art fails to teach nor suggest wherein the second interlayer insulating layer extends on the etch stop pattern and on a top surface of the etch stop layer that is free of the etch stop pattern, wherein the etch stop layer comprises a surface treatment region having the etch stop pattern thereon, and wherein a first concentration of carbon in the surface treatment region is lower than a second concentration of carbon in another region of the etch stop layer different than the surface treatment region, in combination with the remaining limitations of claim 1.

In reference to claim 11, prior art fails to teach nor suggest wherein the via portion in contact with the etch stop pattern has a first width between the opposing sidewalls in a first direction, wherein a maximum width of the etch stop pattern in the first direction is a second width, and wherein the second width ranges from about 1.2 times to about 3 times the first width, in combination with the remaining limitations of claim 11.

In reference to claim 16, prior art fails to teach nor suggest wherein the second metal layer comprises an upper interconnection line electrically connected to the lower interconnection line, wherein the upper interconnection line comprises a via portion penetrating the etch stop layer to contact the lower interconnection line, wherein the etch stop pattern is in contact with a first sidewall of the via portion, wherein the third interlayer insulating layer extends on the etch stop pattern and a top surface of the etch stop layer that is free of the etch stop pattern, and wherein a first dielectric constant of the etch stop pattern is higher than a second dielectric constant of the etch stop layer, in combination with the remaining limitations of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        



6/4/22